Title: From George Washington to Moore Fauntleroy, 4 April 1781
From: Washington, George
To: Fauntleroy, Moore


                        
                            Sir
                            Head Quarters New Windsor 4th April 1781.
                        
                        I have recd yours of the 21st ulto. My order directing you to join the 1st Regt and Major Bull the 4th was
                            founded upon a supposition that you were still at the southward and that your doing it would save you the trouble and
                            expence of a journey to the Northward as it would do him to the southward—But as both the Regiments are now to act in that
                            quarter—the reason ceases—You will therefore remain with the 4th and I have written to Major Bull to repair to the 1st. I
                            am.

                    